Case 0:19-cv-60310-BB Document 42 Entered on FLSD Docket 04/16/2019 Page 1 of 15



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-cv-60310-BLOOM/Valle

   PARSONS XTREME GOLF, LLC,

                   Plaintiff,

   vs.

   BUYALLPRO, et al.

                   Defendants.
                                                        /

                                                 ORDER

          THIS CAUSE is before the Court upon Plaintiff Parsons Xtreme Golf, LLC’s (“Plaintiff”)

  Motion for Entry of Final Default Judgment Against Defendants, ECF No. [40] (“Motion”). A

  Clerk’s Default, ECF No. [37], was entered against Defendants on April 4, 2019, as Defendants

  failed to appear, answer, or otherwise plead to the Amended Complaint, ECF No. [10], despite

  having been served. See ECF No. [31]. The Court has carefully considered the Motion, the record

  in this case, the applicable law, and is otherwise fully advised. For the following reasons, Plaintiff’s

  Motion is GRANTED.

          I. Introduction

          Plaintiff sued Defendants for trademark counterfeiting and infringement under § 32 of the

  Lanham Act, 15 U.S.C. § 1114; false designation of origin under § 43(a) of the Lanham Act, 15

  U.S.C. § 1125(a); common-law unfair competition; and common law trademark infringement. The

  Amended Complaint alleges that Defendants are promoting, advertising, distributing, offering for

  sale and selling goods bearing counterfeits and confusingly similar imitations of Plaintiff’s

  registered trademarks within the Southern District of Florida by operating the Internet based e-
Case 0:19-cv-60310-BB Document 42 Entered on FLSD Docket 04/16/2019 Page 2 of 15
                                                                Case No. 19-cv-60310-BLOOM/Valle


  commerce stores and commercial Internet websites operating under the seller identification names

  and domain names identified on Schedule “A” attached to Plaintiff’s Motion for Entry of Final

  Default Judgment (the “Seller IDs and Subject Domain Names”). See ECF No. [40] at 19-21.

          Plaintiff further asserts that Defendants’ unlawful activities have caused and will continue

  to cause irreparable injury to Plaintiff because Defendants have (1) deprived Plaintiff of its right

  to determine the manner in which its trademarks are presented to the public through

  merchandising; (2) defrauded the public into thinking Defendants’ goods are goods authorized by

  Plaintiff; (3) deceived the public as to Plaintiff’s association with Defendants’ goods and the

  websites that market and sell the goods; and (4) wrongfully traded and capitalized on Plaintiff’s

  reputation and goodwill, as well as the commercial value of Plaintiff’s trademarks.

          In its Motion, Plaintiff seeks the entry of default final judgment against Defendants 1 in an

  action alleging trademark counterfeiting and infringement, false designation of origin, common-

  law unfair competition, and common law trademark infringement. Plaintiff further requests that

  the Court (1) enjoin Defendants from producing or selling goods that infringe its trademarks; (2)

  disable, and/or cease facilitating access to the seller identification names being used and/or

  controlled by Defendants (3) disable, or at Plaintiff’s election, transfer the domain names at issue

  to Plaintiff; and (4) award statutory damages.

          Pursuant to Federal Rule of Civil Procedure 55(b)(2), the Court is authorized to enter a

  final judgment of default against a party who has failed to plead in response to a complaint. “[A]

  defendant’s default does not in itself warrant the court entering a default judgment.” DirecTV, Inc.

  v. Huynh, 318 F. Supp. 2d 1122, 1127 (M.D. Ala. 2004) (quoting Nishimatsu Constr. Co., Ltd. v.

  Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). Granting a motion for default judgment


  1
   Defendants are the Individuals, Partnerships, or Unincorporated Associations identified on Schedule “A”
  of Plaintiff’s Motion, and Schedule “A” of this Order. See ECF No. [40], at 19-21.
                                                     2
Case 0:19-cv-60310-BB Document 42 Entered on FLSD Docket 04/16/2019 Page 3 of 15
                                                                Case No. 19-cv-60310-BLOOM/Valle


  is within the trial court’s discretion. See Nishimatsu, 515 F.2d at 1206. Because the defendant is

  not held to admit facts that are not well pleaded or to admit conclusions of law, the court must first

  determine whether there is a sufficient basis in the pleading for the judgment to be entered. See

  id.; see also Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987) (“[L]iability is well-pled

  in the complaint, and is therefore established by the entry of default . . . .”). Upon a review of

  Plaintiff’s submissions, it appears there is a sufficient basis in the pleading for the default judgment

  to be entered in favor of Plaintiff.

          II. Factual Background 2

          Plaintiff is the registered owner of the following trademarks which are valid and registered

  on the Principal Register of the United States Patent and Trademark Office (the “PXG Marks”):

                           Registration      Registration
       Trademark                                                             Class / Goods
                            Number              Date

                                                              IC 028. Golf equipment, namely, golf
           PXG               4,779,101       July 21, 2015
                                                              clubs, and golf club grips.
                                                           IC 028. Golf equipment, namely, golf
                             4,779,102      July 21, 2015 clubs, head covers for golf clubs, and golf
                                                           club grips.
                                                           IC 028. Golf equipment, namely, golf
                                            November 24,
           PXG               4,861,237                     bags, head covers for golf clubs, and golf
                                                2015
                                                           tees.
                                                           IC 025. Clothing, namely, jackets,
                                                           pullovers, rainwear, shirts, sweaters,
                             4,966,446      March 31, 2015
                                                           vests, and wind shirts; headwear, namely,
                                                           caps, hats, and visors.
                                                           IC 025. Clothing, namely, jackets,
                                                           pullovers, rainwear, shirts, sweaters,
           PXG               4,980,025      June 14, 2016
                                                           vests, and wind shirts; headwear, namely,
                                                           caps, hats, and visors.
                                              January 17,     IC 028. Golf equipment, namely, golf
      DARKNESS               5,125,912
                                                 2017         clubs.


  2
   The factual background is taken from Plaintiff’s Amended Complaint, ECF No. [10], Plaintiff’s Motion,
  ECF No. [40], and supporting evidentiary submissions.
                                                     3
Case 0:19-cv-60310-BB Document 42 Entered on FLSD Docket 04/16/2019 Page 4 of 15
                                                            Case No. 19-cv-60310-BLOOM/Valle


                                         November 28,
    SUGAR DADDY           5,347,957                   IC 028. Golf clubs.
                                            2017
                                                      IC 028. Golf equipment, namely, golf
                                         December 19, clubs, head covers for golf clubs, golf
                          5,361,552
                                            2017      gloves, golf ball markers, divot repair
                                                      tools.
                                         December 26, IC 028. Golf equipment, namely, golf
         0311T            5,362,424
                                            2017      clubs.
                                         December 26, IC 028. Golf equipment, namely, golf
          0311            5,362,426
                                            2017      clubs.

                                         December 26, IC 028. Golf equipment, namely, golf
                          5,362,461
                                            2017      clubs.

                                         December 26, IC 028. Golf equipment, namely, golf
                          5,362,473
                                            2017      clubs.
                                                          IC 028. Golf equipment, namely, golf
                                                          club shafts, golf balls, golf gloves, golf
          PXG             5,423,672     March 13, 2018
                                                          ball markers, divot repair tools, and golf
                                                          bag covers.
                                                          IC 018. All purpose sport bags; Carry-all
                                                          bags; Carry-on bags; Duffel bags; Golf
          PXG             5,423,673     March 13, 2018    umbrellas; Leather and imitation leather
                                                          bags; Luggage; Sport bags; Travel bags;
                                                          Umbrellas.
                                                          IC 018. All purpose sport bags; Carry-all
                                                          bags; Carry-on bags; Duffle bags; Golf
                          5,423,684     March 13, 2018
                                                          umbrellas; Leather bags; Luggage; Sport
                                                          bags; Travel bags; Umbrellas.
                                                          IC 025. Clothing, namely, jackets,
      PARSONS
                          5,443,575      April 10, 2018   pullovers, shirts, sweaters, vests;
    XTREME GOLF
                                                          headwear, namely, caps, hats, and visors.
                                                          IC 028. Golf equipment, namely, golf
         0311X            5,525,371      July 24, 2018
                                                          clubs

  See Declaration of Frankie Ho, ECF No. [6-2] at 4-5; ECF No. [1-2] (containing Certificates of

  Registrations for the PXG Marks at issue). The PXG Marks are used in connection with the

  manufacture and distribution of high quality goods in the categories identified above. See

  Declaration of Frankie Ho, ECF No. [6-2] at 4-5.



                                                 4
Case 0:19-cv-60310-BB Document 42 Entered on FLSD Docket 04/16/2019 Page 5 of 15
                                                               Case No. 19-cv-60310-BLOOM/Valle


          Defendants, by operating Internet based e-commerce stores and Internet websites under the

  Seller IDs and Subject Domain Names, have advertised, promoted, offered for sale, or sold goods

  bearing what Plaintiff has determined to be counterfeits, infringements, reproductions, or colorable

  imitations of the PXG Marks. See Declaration of Frankie Ho, ECF No. [6-2] at 11-15. Although

  each Defendant may not copy and infringe each PXG Mark for each category of goods protected,

  Plaintiff has submitted sufficient evidence showing each Defendant has infringed, at least, one or

  more of the PXG Marks. See Declaration of Frankie Ho, ECF No. [6-2] at 11-15. Defendants are

  not now, nor have they ever been, authorized or licensed to use, reproduce, or make counterfeits,

  reproductions, or colorable imitations of the PXG Marks. See Declaration of Frankie Ho, ECF No.

  [6-2] at 11, 14.

          Plaintiff’s counsel retained Invisible Inc, a licensed private investigative firm, to

  investigate the promotion and sale of counterfeit and infringing PXG branded products by

  Defendants. See Declaration of Frankie Ho, ECF No. [6-2] at 12; Declaration of Kathleen Burns,

  ECF No. [6-3] at 3; Declaration of Virgilio Gigante, ECF No. [6-5] at 2. Invisible Inc accessed the

  Internet based e-commerce stores and commercial Internet websites operating under the Seller IDs

  and Subject Domain Names, placed orders from each Defendant for the purchase of products

  bearing counterfeits of, at least one, of the PXG Marks, and requested each product to be shipped

  to its addresses in the Southern District of Florida. See Declaration of Kathleen Burns, ECF No.

  [6-3] at 4. Following the submission of each order, Invisible Inc finalized payment for the products

  ordered from Defendants via PayPal to Defendants’ respective PayPal accounts 3 or payee, 4 via


  3
   Defendant Numbers 1-23 use money transfer and retention services with PayPal. See Declaration of
  Kathleen Burns, ECF No. [6-3] ¶ 4, n.1.
  4
   Defendants 24-26 operate Seller IDs via Wish have their payments processed on their behalf using an
  aggregate escrow account in the name of ContextLogic “PayPal * Wish” was identified as the payee for
  each of Invisible Inc’s orders from Defendant Numbers 24-26’s Wish.com Seller IDs. “WISH
                                                    5
Case 0:19-cv-60310-BB Document 42 Entered on FLSD Docket 04/16/2019 Page 6 of 15
                                                                Case No. 19-cv-60310-BLOOM/Valle


  Amazon Payments, Inc., 5 and/or via Alipay, 6 which are identified on Schedule “A” hereto. 7 See

  Declaration of Kathleen Burns, ECF No. [6-3] at 4. At the conclusion of the process, the detailed

  web page captures and images of the items ordered via Defendants’ Seller IDs and Subject Domain

  Names, together with photographs of certain products received, were sent to Plaintiff’s

  representative for inspection. See Declaration of Kathleen Burns, ECF No. [6-3] at 4; Declaration

  of Frankie Ho, ECF No. [6-2] at 13; Declaration of Virgilio Gigante, ECF No. [6-5] at 2.

         Plaintiff’s representative conducted a review of and visually inspected the PXG branded

  goods purchased by Invisible Inc and the PXG branded items offered for sale via each of the Seller

  IDs and Subject Domain Names by reviewing the e-commerce stores and websites operating under

  each of the Sellers IDs and Subject Domain Names, or detailed web page captures of the products

  bearing the PXG Marks, together with photographs of certain PXG branded goods received, and

  determined the products were non-genuine, unauthorized versions of Plaintiff’s goods. See

  Declaration of Frankie Ho, ECF No. [6-2] at 13-15.

         III. ANALYSIS

                 A. Claims


  (ContextLogic Inc.)” is the named PayPal recipient for individual transactions conducted with sellers
  through Wish.com. See Declaration of Kathleen Burns, ECF No. [6-3] ¶ 4, n.1.
  5
    Defendant Number 27 operates via the non-party Internet marketplace platform, Amazon.com, an e-
  commerce marketplace that allows sellers to conduct their commercial transactions privately via
  Amazon.com’s payment processing and retention service, Amazon Payments, Inc. As such, Defendant’s
  payment information is not publicly disclosed. However, because Amazon also operates as a money
  transmitter for sales made on Amazon.com, it has the ability to identify, and restrain, the payment
  accounts associated with Defendant. See Declaration of Kathleen Burns, ECF No. [6-3] 4, n.1.
  6
   Defendant Numbers 28-33 operate via the non-party Internet marketplace platform, AliExpress.com,
  and have their payments processed on their behalf using Alipay; however, Defendant Numbers 28-30 also
  use money transfer and retention services with PayPal as an alternative payment method. See Declaration
  of Kathleen Burns, ECF No. [6-3] 4, n.1.
  7
   Additional contact email addresses provided by Defendants are also identified on Schedule “A” hereto.
  See Declaration of Kathleen Burns, ECF No. [6-3] 4, n.2.
                                                     6
Case 0:19-cv-60310-BB Document 42 Entered on FLSD Docket 04/16/2019 Page 7 of 15
                                                               Case No. 19-cv-60310-BLOOM/Valle


                         1. Trademark Counterfeiting and Infringement Under 15 U.S.C. §1114
                            (Count I)

         Section 32 of the Lanham Act, 15 U.S.C. § 1114, provides liability for trademark

  infringement if, without the consent of the registrant, a defendant uses “in commerce any

  reproduction, counterfeit, copy, or colorable imitation of a registered mark: which is likely to cause

  confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114. In order to prevail on its

  trademark infringement claim under Section 32 of the Lanham Act, Plaintiff must demonstrate that

  (1) it had prior rights to the mark at issue; and (2) Defendants adopted a mark or name that was

  the same, or confusingly similar to Plaintiff’s trademark, such that consumers were likely to

  confuse the two. Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188, 1193 (11th Cir.

  2001) (citing Lone Star Steakhouse & Saloon, Inc. v. Longhorn Steaks, Inc., 106 F.3d 355, 360

  (11th Cir. 1997)).

                         2. False Designation of Origin Under 15 U.S.C. § 1125(a) (Count II)

         To prevail on a claim for false designation of origin under Section 43(a) of the Lanham

  Act, 15 U.S.C. § 1125(a), Plaintiff must prove that Defendants used in commerce, in connection

  with any goods or services, any word, term, name, symbol or device, or any combination thereof,

  or any false designation of origin that is likely to deceive as to the affiliation, connection, or

  association of Defendants with Plaintiff, or as to the origin, sponsorship, or approval, of

  Defendants’ goods by Plaintiff. See 15 U.S.C. § 1125(a)(1). The test for liability for false

  designation of origin under 15 U.S.C. § 1125(a) is the same as for a trademark counterfeiting and

  infringement claim – i.e., whether the public is likely to be deceived or confused by the similarity

  of the marks at issue. See Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 780 (1992).

                         3. Common-Law Unfair Competition and Trademark Infringement
                            (Counts III and IV)

         Whether a defendant’s use of a plaintiff’s trademarks created a likelihood of confusion

                                                    7
Case 0:19-cv-60310-BB Document 42 Entered on FLSD Docket 04/16/2019 Page 8 of 15
                                                             Case No. 19-cv-60310-BLOOM/Valle


  between the plaintiff’s and the defendant’s products is also the determining factor in the analysis

  of unfair competition under Florida common law. Rolex Watch U.S.A., Inc. v. Forrester, No. 83-

  8381,Civ-Paine, 1986 WL 15668, at *3 (S.D. Fla. Dec. 9, 1987) (“The appropriate test for

  determining whether there is a likelihood of confusion, and thus trademark infringement, false

  designation of origin, and unfair competition under the common law of Florida, is set forth in John

  H. Harland, Inc. v. Clarke Checks, Inc., 711 F.2d 966, 972 (11th Cir. 1983.)”.); see also Boston

  Prof’l Hockey Ass’n, Inc. v. Dallas Cap & Emblem Mfg., Inc., 510 F.2d 1004, 1010 (5th Cir. 1975)

  (“As a general rule . . . the same facts which would support an action for trademark infringement

  would also support an action for unfair competition.”).

         The analysis of liability for Florida common law trademark infringement is the same as the

  analysis of liability for trademark infringement under § 32(a) of the Lanham Act. See PetMed

  Express, Inc. v. MedPets.com, Inc., 336 F. Supp. 2d 1213, 1217-18 (S.D. Fla. 2004).

                 B. Liability

         The well-pled factual allegations of Plaintiff’s Amended Complaint properly allege the

  elements for each of the claims described above. See ECF No. [1]. Moreover, the factual

  allegations in Plaintiff’s Amended Complaint have been substantiated by sworn declarations and

  other evidence and establish Defendants’ liability under each of the claims asserted in the

  Amended Complaint. Accordingly, default judgment pursuant to Federal Rule of Civil Procedure

  55 is appropriate.

                 C. Injunctive Relief

         Pursuant to the Lanham Act, a district court is authorized to issue an injunction “according

  to the principles of equity and upon such terms as the court may deem reasonable,” to prevent

  violations of trademark law. See 15 U.S.C. § 1116(a). Indeed, “[i]njunctive relief is the remedy of

  choice for trademark and unfair competition cases, since there is no adequate remedy at law for

                                                  8
Case 0:19-cv-60310-BB Document 42 Entered on FLSD Docket 04/16/2019 Page 9 of 15
                                                              Case No. 19-cv-60310-BLOOM/Valle


  the injury caused by a defendant’s continuing infringement.” Burger King Corp. v. Agad, 911 F.

  Supp. 1499, 1509-10 (S.D. Fla. 1995) (citing Century 21 Real Estate Corp. v. Sandlin, 846 F.2d

  1175, 1180 (9th Cir. 1988)). Moreover, even in a default judgment setting, injunctive relief is

  available. See e.g., PetMed Express, Inc., 336 F. Supp. 2d at 1222-23. Defendants’ failure to

  respond or otherwise appear in this action makes it difficult for Plaintiff to prevent further

  infringement absent an injunction. See Jackson v. Sturkie, 255 F. Supp. 2d 1096, 1103 (N.D.

  Cal. 2003) (“[D]efendant’s lack of participation in this litigation has given the court no assurance

  that defendant’s infringing activity will cease. Therefore, plaintiff is entitled to permanent

  injunctive relief.”)

          Permanent injunctive relief is appropriate where a plaintiff demonstrates that (1) it has

  suffered irreparable injury; (2) there is no adequate remedy at law; (3) the balance of hardship

  favors an equitable remedy; and (4) an issuance of an injunction is in the public’s interest. eBay,

  Inc. v. MercExchange, LLC, 547 U.S. 388, 392-93 (2006). Plaintiff has carried its burden on each

  of the four factors. Accordingly, permanent injunctive relief is appropriate.

          Specifically, in trademark cases, “a sufficiently strong showing of likelihood of confusion

  . . . may by itself constitute a showing of a substantial threat of irreparable harm.” McDonald’s

  Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998); see also Levi Strauss & Co. v. Sunrise

  Int’l Trading Inc., 51 F.3d 982, 986 (11th Cir. 1995) (“There is no doubt that the continued sale of

  thousands of pairs of counterfeit jeans would damage LS & Co.’s business reputation and might

  decrease its legitimate sales.”). Plaintiff’s Amended Complaint alleges that Defendants’ unlawful

  actions have caused Plaintiff irreparable injury and will continue to do so if Defendants are not

  permanently enjoined. See ECF No. [1]. Further, the Amended Complaint alleges, and the

  submissions by Plaintiff show, that the goods promoted, advertised, offered for sale, and sold by



                                                   9
Case 0:19-cv-60310-BB Document 42 Entered on FLSD Docket 04/16/2019 Page 10 of 15
                                                               Case No. 19-cv-60310-BLOOM/Valle


  Defendants are nearly identical to Plaintiff’s genuine products and that consumers viewing

  Defendants’ counterfeit goods post-sale would actually confuse them for Plaintiff’s genuine

  products. See id. “The net effect of Defendants’ actions will cause confusion of consumers … who

  will believe Defendants’ Counterfeit Goods are genuine goods originating from, associated with,

  and approved by PXG.” See ECF No. [1] at 28.

         Plaintiff has no adequate remedy at law so long as Defendants continue to operate the Seller

  IDs and Subject Domain Names because Plaintiff cannot control the quality of what appears to be

  its products in the marketplace. An award of monetary damages alone will not cure the injury to

  Plaintiff’s reputation and goodwill that will result if Defendants’ infringing and counterfeiting

  actions are allowed to continue. Moreover, Plaintiff faces hardship from loss of sales and its

  inability to control its reputation in the marketplace. By contrast, Defendants face no hardship if

  they are prohibited from the infringement of Plaintiff’s trademarks, which is an illegal act.

         Finally, the public interest supports the issuance of a permanent injunction against

  Defendants to prevent consumers from being misled by Defendants’ products. See Nike, Inc. v.

  Leslie, 1985 WL 5251, at *1 (M.D. Fla. June 24, 1985) (“[A]n injunction to enjoin infringing

  behavior serves the public interest in protecting consumers from such behavior.”). The Court’s

  broad equity powers allow it to fashion injunctive relief necessary to stop Defendants’ infringing

  activities. See, e.g., Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 15 (1971) (“Once

  a right and a violation have been shown, the scope of a district court’s equitable powers to remedy

  past wrongs is broad, for . . . [t]he essence of equity jurisdiction has been the power of the

  Chancellor to do equity and to mould each decree to the necessities of the particular case.” (citation

  and internal quotation marks omitted)); United States v. Bausch & Lomb Optical Co., 321 U.S.

  707, 724 (1944) (“Equity has power to eradicate the evils of a condemned scheme by prohibition



                                                   10
Case 0:19-cv-60310-BB Document 42 Entered on FLSD Docket 04/16/2019 Page 11 of 15
                                                               Case No. 19-cv-60310-BLOOM/Valle


  of the use of admittedly valid parts of an invalid whole.”). District courts are expressly authorized

  to order the transfer or surrender of domain names in an in rem action against a domain name. See

  15 U.S.C. § 1125(d)(1)(C), (d)(2). However, courts have not limited the remedy to that context.

  See, e.g., Philip Morris USA v. Otamedia Ltd., 331 F. Supp. 2d 228, 230-31 (S.D.N.Y. 2004)

  (transferring Yesmoke.com domain name to plaintiff despite the fact that plaintiff did not own a

  trademark in the term “Yesmoke” and noting that 15 U.S.C. § 1125 “neither states nor implies that

  an in rem action against the domain name constitutes the exclusive remedy for a plaintiff aggrieved

  by trademark violations in cyberspace”); Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 853 (E.D.

  Mich. 2006) (ordering the defendants to disclose all other domain registrations held by them and

  to transfer registration of a particular domain name to plaintiff in part under authority of 15 U.S.C.

  § 1116(a)).

         Defendants have created an Internet-based counterfeiting scheme in which they are

  profiting from their deliberate misappropriation of Plaintiff’s rights. Accordingly, the Court may

  fashion injunctive relief to eliminate the means by which Defendants are conducting their

  unlawful activities. Ordering the cancellation or transfer of the Subject Domain Names to Plaintiff

  and requiring the Seller IDs be disabled from further use as platforms for the sale of counterfeit

  goods is appropriate to achieve this end.

                 D. Statutory Damages for the Use of Counterfeit Marks

         In a case involving the use of counterfeit marks in connection with a sale, offering for sale,

  or distribution of goods, 15 U.S.C. § 1117(c) provides that a plaintiff may elect an award of

  statutory damages at any time before final judgment is rendered in the sum of not less than

  $1,000.00 nor more than $200,000.00 per counterfeit mark per type of good. 15 U.S.C. §

  1117(c)(1). In addition, if the Court finds that Defendants’ counterfeiting actions were willful, it

  may impose damages above the maximum limit up to $2,000,000.00 per mark per type of good.
                                                   11
Case 0:19-cv-60310-BB Document 42 Entered on FLSD Docket 04/16/2019 Page 12 of 15
                                                             Case No. 19-cv-60310-BLOOM/Valle


  15 U.S.C. § 1117(c)(2). Pursuant to 15 U.S.C. § 1117(c), Plaintiff has elected to recover an award

  of statutory damages as to Count I of the Amended Complaint.

         The Court has wide discretion to determine the amount of statutory damages. See PetMed

  Express, Inc., 336 F. Supp. 2d at 1219 (citing Cable/Home Commc’n Corp. v. Network Prod., Inc.,

  902 F.2d 829, 852 (11th Cir. 1990)). An award of statutory damages is appropriate despite a

  plaintiff’s inability to prove actual damages caused by a defendant’s infringement. Under Armour,

  Inc. v. 51nfljersey.com, 2014 WL 1652044, at *7 (S.D. Fla. April 23, 2014) (citing Ford Motor

  Co. v. Cross, 441 F. Supp. 2d 837, 852 (E.D. Mich. 2006) (“[A] successful plaintiff in a trademark

  infringement case is entitled to recover enhanced statutory damages even where its actual damages

  are nominal or non-existent.”)); Playboy Enter., Inc. v. Universal Tel-A-Talk, Inc., 1998 WL

  767440, at *8 (E.D. Pa. Nov. 3, 1998) (awarding statutory damages where plaintiff failed to prove

  actual damages or profits). Indeed, Congress enacted a statutory damages remedy in trademark

  counterfeiting cases because evidence of a defendant’s profits in such cases is almost impossible

  to ascertain. See, e.g., S. REP. NO. 104-177, pt. V(7) (1995) (discussing purposes of Lanham Act

  statutory damages); see also PetMed Express, Inc., 336 F. Supp. 2d at 1220 (statutory damages are

  “especially appropriate in default judgment cases due to infringer nondisclosure”). This case is no

  exception.

         This Court may award statutory damages “without holding an evidentiary hearing based

  upon affidavits and other documentary evidence if the facts are not disputed.” Perry Ellis Int’l,

  Inc. v. URI Corp., 2007 WL 3047143, at *1 (S.D. Fla. Oct. 18, 2007). Although the Court is

  permitted to conduct a hearing on a default judgment in regards to damages pursuant to Federal

  Rule of Civil Procedure 55(b)(2)(B), an evidentiary hearing is not necessary where there is

  sufficient evidence on the record to support the request for damages. See SEC v. Smyth, 420 F.3d



                                                  12
Case 0:19-cv-60310-BB Document 42 Entered on FLSD Docket 04/16/2019 Page 13 of 15
                                                               Case No. 19-cv-60310-BLOOM/Valle


  1225, 1232 n.13 (11th Cir. 2005) (“Rule 55(b)(2) speaks of evidentiary hearings in a permissive

  tone . . . We have held that no such hearing is required where all essential evidence is already of

  record.”) (citations omitted); see also PetMed Express, 336 F. Supp. 2d at 1223 (entering default

  judgment, permanent injunction and statutory damages in a Lanham Act case without a hearing).

         Here, the allegations in the Amended Complaint, which are taken as true, clearly establish

  Defendants intentionally copied one or more of the PXG Marks for the purpose of deriving the

  benefit of Plaintiff’s world-famous reputation. As such, the Lanham Act permits the Court to

  award up to $2,000,000.00 per infringing mark on each type of good as statutory damages to ensure

  that Defendants do not continue their intentional and willful counterfeiting activities.

         The evidence in this case demonstrates that each Defendant promoted, distributed,

  advertised, offered for sale, and/or sold goods bearing marks which were in fact counterfeits of at

  least one of the PXG Marks. See ECF No. [1]. Based on the above considerations, Plaintiff suggests

  the Court award statutory damages of $1,000,000.00 against each Defendant. The award should

  be sufficient to deter Defendants and others from continuing to counterfeit or otherwise infringe

  Plaintiff’s trademarks, compensate Plaintiff, and punish Defendants, all stated goals of 15 U.S.C.

  § 1117(c). The Court finds that this award of statutory damages falls within the permissible

  statutory range under 15 U.S.C. § 1117(c) and is just.

                 E. Damages for False Designation of Origin

         Plaintiff’s Amended Complaint also sets forth a cause of action for false designation of

  origin pursuant to § 43(a) of the Lanham Act (Count II). See 15 U.S.C. § 1125(a). As to Count II,

  the allowed scope of monetary damages is also encompassed in 15 U.S.C. § 1117(c). Accordingly,

  judgment on Count II is limited to the amount awarded pursuant to Count I and entry of the

  requested equitable relief.

                 F. Damages for Common Law Unfair Competition and Trademark
                                                   13
Case 0:19-cv-60310-BB Document 42 Entered on FLSD Docket 04/16/2019 Page 14 of 15
                                                           Case No. 19-cv-60310-BLOOM/Valle


                      Infringement

         Plaintiff’s Amended Complaint further sets forth a cause of action under Florida’s common

  law of unfair competition (Count III) and trademark infringement (Count IV). Judgment on

  Count III and Count IV are also limited to the amount awarded pursuant to Count I and entry of

  the requested equitable relief.

         IV. CONCLUSION

         Based on the foregoing, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF

  No. [40], is GRANTED against those Defendants listed in the attached Schedule “A.” Final

  Default Judgment will be entered by separate order.

         DONE AND ORDERED in Chambers at Miami, Florida, on April 16, 2019.




                                              ________________________________
                                              BETH BLOOM
                                              UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of Record




                                                14
Case 0:19-cv-60310-BB Document 42 Entered on FLSD Docket 04/16/2019 Page 15 of 15
                                                      Case No. 19-cv-60310-BLOOM/Valle


                            SCHEDULE “A”
    DEFENDANTS BY NUMBER, SELLER ID, SUBJECT DOMAIN NAME, STORE ID,
       STORE URL, PAYPAL ACCOUNT, and ADDITIONAL E-MAIL ADDRESS

  Defendant      Defendant / Seller ID /     Store ID /            PayPal Account / Payee /
   Number        Subject Domain Name         Store URL            Additional E-mail Address
       1      buyallpro                                        tales723@gmail.com
       3      babiesdeals1999                                  lethithanhngaebay1@gmail.com
       3      nuskanstore                                      lethithanhngaebay1@gmail.com
       5      golfestore                                       outdoorgolfsports@hotmail.com
       6      hai.store                                        thaithihai.91@gmail.com
       9      iuttkpk                                          wanglinwujinzhipin@163.com
      10      josef_1010                                       youssefasouab@gmail.com
      11      kistxfastly                                      bendaoud26school@gmail.com
      12      liuxihe569                                       secondebay@163.com
      13      mendivt                                          hovanthinhfirst@gmail.com
      15      nasr12                                           nasreddineallaoui6@gmail.com
      16      Pannelshop                                       hoahuong274@gmail.com
      17      shopvndeal                                       bslethikimhoa@gmail.com
      18      sweetshop-10                                     halimazoudi@gmail.com
      19      the_rolling_stones                               thanhnua8900@gmail.com
      20      topp_seller7                                     bendaoooud@gmail.com
      21      vigates68                                        buidon480@gmail.com
      23      youbah0                                          youssefbahtat1996@gmail.com
                                       https://www.wish.com/
     24       5aafa79b75599a50f028d986 merchant/5aafa79b755    PayPal * Wish
                                       99a50f028d986
                                       https://www.wish.com/
     25       5ab0a4ed08a22422480577f5 merchant/5ab0a4ed08a    PayPal * Wish
                                       22422480577f5
                                       https://www.wish.com/
     26       mzl881800                merchant/583d0875f5a    PayPal * Wish
                                       fa31b72a88464
     27       Volf Golf                A2MDLYNLPBC6YH
     28       JMSPORT Store            3491005                 jack@herrickgolf.com
     33       GolfFactory Store        3510006                 golfoso@outlook.com
     33       ZXZ Golfclubs Store      4419029                 golfoso@outlook.com
     33       ZXZ GolfFlagship Store   3482006                 golfoso@outlook.com
     33       golf-clubs-factory.com                           golfoso@outlook.com
     34       cngolfmaster.com                                 cngolf007@gmail.com
                                                               info@golfsalesnow.com
     35       golfsalesnow.com
                                                               golfsalesnowshop@gmail.com




                                             15
